Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments to claims 1 and 14 filed 10/14/2022 have been entered. 
Applicant argues: 
Applicant disagrees with the rejection. Claim 1 recites ending the sterilization cycle where condensation remains in the sterilization cabinet, and relocating the sterilization cabinet from the autoclave to a staging area such that the medical instruments are available for immediate use. 
In response, the Office action argues that "Mauzerall et al. does not teach that all condensation is pulled through its drain 800 and there will inevitably be condensation in the form of small droplets that collects on top of the medical items that do not flow down to the drain)." This is simply an incorrect assertion of the teachings of Mauzerall. 
Paragraph [0214] of Mauzerall states that "it has been discovered that the removal of condensate from a sterilization cabinet in its liquid form (as opposed to by evaporation) significantly enhances the performance of a sterilization cabinet. It has been found that steam used during the sterilization process generates a substantial amount of condensate (i.e., liquid water) during the sterilization process. The condensate flows by gravity to the lowest point of the sterilization cabinet. During the drying phase of the sterilization process, a vacuum acts on the autoclave chamber. As the pressure of the sterilization cabinet is equalizing with that of the autoclave, the condensation is pulled through a drain (more particularly described below) disposed at the lowest point of the sterilization cabinet and out of the sterilization cabinet."
Examiner notes that while Mauzerall et al. teaches that the removal of condensation from a sterilization cabinet in its liquid form enhances the performance of a sterilization cabinet, in the broadest reasonable interpretation, this does not teach that the removal of ALL condensation is necessary for the optimal performance of a sterilization cabinet.  Mauzerall et al. is simply silent to whether or not ALL of the condensation is removed, and thus this leaves room for a modification by another prior art to teach that some condensation remains. Applicant argues that the step of condensation being pulled through the drain would not leave any condensation in the form of small droplets on the medical items. In response, the rejections to claims 1 and 14 have been updated to modify the method of Mauzerall et al. to end the sterilization cycle while condensation remains in the sterilization cabinet, for the purpose of immediate use sterilization/flash sterilization. 
In paragraphs [0162] through [0170] of the current specification, Applicant discusses the difference between conventional sterilization or terminal sterilization ("IUS") and immediate use sterilization. As noted in these paragraphs, traditional terminal sterilization describes sterilizing a medical item within a container or wrapper, or other packaging to maintain the item's sterility and allow the devices to be stored for later use. IUS describes a process that is limited to situations for a faster sterilization process of a medical item that is not intended for storage but is to be used after the sterilization process. 
Paragraph [0166] of the present specification discusses terminal sterilization that requires a relatively longer sterilization procedure time and pulls a vacuum in the sterilization cabinet multiple times to draw the steam out of the chamber at reduced temperatures, turning steam into air and water as it is pulled away from the contents. Accordingly, Applicant request support for the Office action's assertion that the sterilization procedure described in Mauzerall leaves "condensation in the form of small droplets that collects on top of the medical items that do not flow down to the drain." Again, this statement is incorrect and contradicted by paragraph [0214] of Mauzerall."
Examiner will assume that “IUS” refers to immediate use sterilization and not terminal sterilization and that Applicant meant to write “TUS” to refer to terminal sterilization. As noted in the Final Rejection of 4/12/2022, the prior art of Mauzerall et al. teaches immediate use sterilization (par. 12: Then the entire cabinet 5 is wheeled into an autoclave which is subsequently activated. The hot air and steam generated by the autoclave is able to penetrate into interior chamber 10 of cabinet 5 by way of vents 35, thereby sterilizing cabinet 5 and its contents. At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure). As such, Mauzerall et al. provides proper motivation to end the sterilization cycle while condensation remains in the sterilization cabinet, for the purposes of immediate use sterilization as opposed to terminal sterilization. 
Applicant argues: 
Applicant notes that the inventors of the present application, which are inventors of Mauzerall, conceived of a method in which the sterilization cabinets can perform IUS using steps that are contrary to the teachings of Mauzerall. Paragraphs [0167] to [0170] of the present application further describe how residual condensation in the cabinet will not present because the design of the cabinets prevents moisture or condensation from leaking out of the cabinet during the removal of medical items after an IUS cycle. Unlike other IUS containment devices, the design of the cabinets continues to be an effective microbial barrier against the ingress of any contaminants during the transportation from the sterilizer to the location designated for the surgical procedure.
This argument is unclear. Par. 167-170 of the instant application teach means for keeping condensation remaining in the sterilization cabinet from leaking out (par. 169: In the event that condensation remains in the cabinet after a sterilization cycle, the condensate or liquid is prevented from exiting the drain 800 due to the presence of the condensate filter 802. The condensate filter may be a hydrophobic material that will not allow the passage of water from one side to the other; par 170: Because the cabinet design 105 eliminates most condensation after the vacuum cycle, the remaining condensation can fit within the water trap 134). This indicates that Mauzerall et al. teaches condensation remaining in the cabinet, as opposed to “condensation will not present”. 
Nevertheless, in light of the updated rejections to claims 1 and 14 regarding ending the sterilization cycle while condensation remains in the sterilization chamber, the rejections to dependent claims 2-4, 6-13, 15-26, and 48 are upheld and no other changes have been made to those rejections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 The limitation “the plug comprises a thermostatic controlled apparatus that opens to release condensation from the drain during an increased temperature of the sterilization cycle and closes the drain when a temperature within the sterilization cabinet lowers after the sterilization cycle” in claims 13 and 26 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Since “the plug” is the thermostatic controlled apparatus, there is sufficient structure. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 over Mauzerall et al. (U.S. Patent Application Publication US 2015/0314026 A1, provided in Applicant’s IDS of 3/31/2020) in view of Amsco Sterilization Container System User’s Guide (NPL, provided in Applicant’s IDS of 11/5/2020, hereinafter referred to as User’s Guide).
Claim 1
Regarding claim 1, Mauzerall et al. discloses a method of sterilizing medical instruments (par. 20: mobile sterilization apparatus and method for sterilizing medical instruments and devices, par. 72: method for sterilizing medical instruments), comprising: 
positioning at least one medical instrument within an enclosed sterilization area of a sterilization cabinet (par. 82: positioning the medical instruments to be sterilized in the sterilization cabinet, Fig. 31-45 showing sterilization cabinet 105),
the sterilization cabinet includes a plurality of walls and a floor, an opening to permit access to the enclosed sterilization area (see walls, floors, and opening of Fig. 42, par. 127 and Fig. 13 showing more detail: sterilization cabinet 105 typically comprises a rectangular-shaped interior chamber 110 surrounded by a cabinet bottom 125, cabinet side walls 126, a cabinet top, cabinet side walls 127, and a cabinet top 140), 
a door configured to close the sterilization cabinet by forming a seal that closes the opening (Fig. 42, par. 127 describing further detail, doors 130), 
at least one vent in the sterilization cabinet (par. 129: vents 135, par. 220: filter ports 900, Fig. 42), 
a filter covering the vent on an exterior of the sterilization cabinet (Fig. 42, par. 221: filter ports 900, filter 915); 
closing door on the sterilization cabinet to seal the enclosed sterilization area (par. 127: gasket… for sealing cabinet when the door(s) are closed); 
initiating a sterilization cycle to sterilize the medical instruments within the sterilization cabinet by subjecting the sterilization cabinet to at least one steam application within the autoclave (par. 83: sterilizing the medical instruments, par. 195: each chamber 110 is provided with its own vent 135 and filter 150 to allow for steam or heat penetration during the sterilization process, par. 214: It has been found that steam used during the sterilization process generates a substantial amount of condensate (i.e., liquid water) during the sterilization process); 
drawing a vacuum within the enclosed sterilization area to pull condensate away from the medical instruments (par. 214: during the drying phase of the sterilization process, a vacuum acts on the autoclave chamber…the condensation is pulled through a drain) 
wherein any condensate remaining within the enclosed sterilization area is driven by gravity to a region of the cabinet that prevents flowing of the condensate out of the opening when the door is opened (par. 214:…through a drain disposed at the lowest point of the sterilization cabinet and out of the sterilization cabinet, Fig. 40); 
ending the sterilization cycle (par. 83: sterilizing the medical instruments; sterilization would naturally end after some time).
and teaches wherein the sterilization process results in condensation within the cabinet (par. 214: It has been found that steam used during the sterilization process generates a substantial amount of condensate (i.e., liquid water) during the sterilization process) but does not teach where condensation remains in the sterilization cabinet.
Furthermore, in the embodiment disclosed in par. 72-83, relied upon above, Mauzerall et al. does not explicitly teach wherein the sterilization cabinet is positioned in an autoclave and after sterilization is relocated from the autoclave to the staging area such that the medical instruments will be available for use.
However, in its description of the state of the prior art, Mauzerall does explicitly teach wherein the sterilization cabinet is positioned in an autoclave and relocating the sterilization cabinet from the autoclave to a staging area such that the medical instruments are available for immediate use (par. 12: Then the entire cabinet 5 is wheeled into an autoclave which is subsequently activated. The hot air and steam generated by the autoclave is able to penetrate into interior chamber 10 of cabinet 5 by way of vents 35, thereby sterilizing cabinet 5 and its contents. At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure). Since this method is conventional in regards to the prior art, it would be obvious to incorporate it into the methods of the embodiments taught by Mauzerall et al. regarding the disclosed invention. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mauzerall et al. to include transporting the medical item directly to an operating room after sterilization, as taught by Mauzerall et al., in order to allow the medical item to be used immediately in a medical procedure. Mauzerall et al. modified this way is hereinafter referred to as Modified Mauzerall et al. 
Modified Mauzerall et al. therefore teaches a sterilization method for immediate use, which provides motivation to implement the steps associated with flash sterilization, which is interpreted to be synonymous with immediate use sterilization according to “CMS Clarifies Sterilization Guidelines for Ophthalmic ASCs – 2015” (The term IUSS is of relatively recent origin and results from a consensus
statement, Immediate Use Steam Sterilization, of multiple organizations coordinated by the Association for the Advancement of Medical Instrumentation. It replaces the much less precise and outdated term “flash sterilization.”; NPL provided in Non-Final Rejection of 9/2/2021). 
	“User’s Guide” teaches that in flash sterilization, the sterilization cabinet is not completely dry after a drying step (pg. 6, step 11: Use a Vacuum Steam Sterilizer… With the exception of flash sterilization, all containers should be consistently dry upon the completion of a cycle). Therefore, the sterilization cabinet in this process would have condensation remaining inside when the sterilization cycle ends, considering that the vacuum step is interpreted to be the last step of the sterilization cycle.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Mauzerall et al. to end the sterilization cycle while condensation remains in the sterilization cabinet, as taught by “User’s Guide”, in order to sterilize items so that they can be used immediately after sterilization. 
Modified Mauzerall et al. modified by “User’s Guide” further teaches where the sterilization cabinet is configured to prevent leakage of any condensate within the enclosed sterilization area (par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195).

Claim 7
	Regarding claim 7, Modified Mauzerall et al. modified by “User’s Guide” teaches the method in Claim 1 and further teaches wherein the floor is angled to collect the condensate away from the opening such that to prevent flowing of the condensate out of the opening when the door is opened (Mauzerall et al. par. 214: the condensation is pulled through a drain…disposed at the lowest point of the sterilization cabinet and out of the sterilization cabinet, par. 215: pitched floor, lowest point, Fig. 40, bottom wall 125).
Claim 8
	Regarding claim 8, Modified Mauzerall et al. modified by “User’s Guide” teaches the method in Claim 1 and further teaches wherein a floor of the sterilization cabinet is pitched causing any condensate remaining within the enclosed sterilization area to be driven by gravity to a lowest portion the floor (Mauzerall et al. par. 214: disposed at the lowest point, par. 215: pitched floor, by gravity, Fig. 40). 
Claim 9
	Regarding claim 9, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 8, and further teaches wherein the floor comprises a drain and where the floor is pitched toward the drain such that condensate is directed by gravity towards the drain, and wherein the drain is covered by a second filter (Mauzerall et al. par. 214: disposed at the lowest point, par. 215: pitched floor, by gravity, par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments). 
Claim 10 
Regarding claim 10, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 9 as set forth above. Mauzerall et al. further teaches wherein the second filter comprises a condensate filter in fluid communication with the drain that prevents condensate from passing through the filter or through the drain (par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195).
Claim 11
	In regard to claim 11, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 10 as set forth above. Mauzurall et al. further teaches wherein the condensate filter is positioned on an exterior of the sterilization cabinet (Fig. 13: drain 195, par. 186: drain 195 may be formed with a so-called “bimetallic” construction) 
Claim 12 
In regard to claim 12, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 9 as set forth above.  Mauzerall et al. further teaches a plug in the drain that prevents condensate from escaping after ending the sterilization cycle (par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195; examiner notes: after the sterilization cycle ends, the temperature is lowered, and the bimetallic construction formed on drain 195 closes in response, functioning as a plug that keeps condensation from escaping). 
Claim 13
In regard to claim 13, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 12 as set forth above. Mauzerall et al. further teaches wherein the plug comprises a thermostatic controlled apparatus that opens to release condensation from the drain during an increased temperature of the sterilization cycle and closes the drain when a temperature within the sterilization cabinet lowers after the sterilization cycle (par. 186: drain 195 may be thermostatically controlled, drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195).
Claim 48
In regard to claim 48, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 12 as set forth above, and further teaches wherein the plug comprises a bi-metal valve (Mauzerall et al. par. 186: drain 195 may be formed with a so-called “bimetallic” construction) 
that opens or closes by a change in pressure (Mauzerall et al. par. 187: drain 195 may be configured to open and close depending on the pressure level within the sterilization cabinet), 
temperature (Mauzerall et al. par. 186 drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments), 
time (Mauzerall et al. par. 188: drain 195 may be configured to open and close depending on the amount of time that has lapsed since the sterilization process) 
or any combination thereof (Mauzerall et al. claim 8: wherein at least one drain is configured open and close as a function of at least one from the group consisting of temperature, pressure, and time).

Claims 3, 6, 14-17, 19-26 are rejected under 35 U.S.C. 103 over Modified Mauzerall et al. modified by “User’s Guide” in further view of OPERATOR MANUAL Amsco C Series Small Steam Sterilizers (provided in the Applicant’s IDS 04/22/2021), hereinafter referred to as “Operator Manual”.
Claim 3
Regarding claim 3, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 1 as set forth above. Modified Mauzerall further teaches a drying step using a vacuum (Mauzerall et al. par. 214: During the drying phase of the sterilization process, a vacuum acts on the autoclave chamber) before relocating the sterilization cabinet from the autoclave to the staging area (par. 12: At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure) but does not explicitly set a standard for the time needed for a completed drying cycle of the autoclave, and therefore does not teach wherein relocating the sterilization cabinet from the autoclave to the staging area occurs prior to finishing a drying cycle of the autoclave. 
“Operator Manual” teaches the drying times for several sterilization cycles of a steam sterilizer. For every cycle other than those for immediate use, the drying time amounts to at least 20 minutes, with the immediate use drying time amounting to 1 minute (page ii). 20-30 minutes is interpreted to be the time needed for a full conventional drying cycle, and a 1 minute drying cycle is interpreted to be an unfinished drying cycle for the purposes of immediate use. Since Mauzerall et al. does not specifically teach using wrapped or unwrapped instruments, the method and apparatus taught by Mauzerall et al. can be used with this drying time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Mauzerall et al. modified by “User’s Guide” to have an unfinished drying cycle step lasting 1 minute, as taught by “Operator Manual”, for the purpose of preparing sterilized items for immediate use.  
Claim 6
	In regard to claim 6, Modified Mauzerall et al. modified by “User’s Guide” and “Operator Manual” teaches the method of claim 1 as set forth above, and further teaches relocating the sterilization cabinet from the autoclave after a drying step using a vacuum (Mauzerall et al. par. 214: During the drying phase of the sterilization process, a vacuum acts on the autoclave chamber, par. 12: At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure) but does not teach wherein the drying step is a shortened dry cycle consisting of drawing the vacuum within the sterilization cabinet a single time.
	“Operator Manual” teaches a dry cycle that only consists of drawing the vacuum within the sterilization cabinet a single time, as indicated on a pressure vs. time cycle graph, wherein during the dry phase, the pressure decreases only once before it returns to normal (pg. 6-31). Evidently, drawing a vacuum a single time is sufficient for drying the items inside the cabinet. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drying step of the method of Modified Mauzerall et al. modified by “User’s Guide” and “Operator Manual” to consist of drawing a vacuum a single time, as taught by “Operator Manual”, because that is sufficient for drying the items inside the sterilization cabinet. 

Claim 14
Regarding claim 14, Modified Mauzerall et al. modified by “User’s Guide”  discloses a method of sterilizing a medical item (par. 72: method for sterilizing medical instruments), comprising: 
providing a sterilization cabinet having a chamber with a plurality of walls surrounding the chamber, where the plurality of walls form an opening for placement of the medical item within the chamber (par. 75: sterilization cabinet 105), 
the sterilization cabinet is configured to use gravity to direct a condensate that is generated during a sterilization process along a floor of the sterilization cabinet to a lowest point in the sterilization cabinet (par. 214: condensate, lowest point, by gravity, Fig. 40); 
closing a door to the sterilization cabinet when the medical item [[items]] is within the enclosed chamber to seal the enclosed chamber (par. 127: gasket, sealing cabinet when the door(s) are closed);
initiating the sterilization unit to perform a sterilization 
applying a single vacuum cycle to the sterilization cabinet to pull air and the condensate out of the sterilization cabinet (par. 214: drying phase, vacuum, condensation is pulled through a drain, Operator Manual pg. 6-31: cycle graph shows a single vacuum being drawn during the dry phase) such that condensate remains in the chamber; (see “User’s Guide” modification made in rejection to claim 1)
stopping the sterilization cycle and removing the sterilization cabinet from the sterilization unit (par. 12: At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave) 
where the sterilization cabinet is configured to prevent leakage of any condensate within the chamber when enclosed (par. 186: drain 195 may be formed with a so-called “bimetallic” construction… drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195); and
delivering the medical item to a surgical area without storing the medical item (par. 12: At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure).
Claim 15
Regarding claim 15, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14 as set forth above. Modified Mauzerall further teaches removing the medical item from the sterilization cabinet while condensate remains in the sterilization cabinet (Mauzerall et al. par. 214.: It has been found that steam used during the sterilization process generates a substantial amount of condensate (i.e., liquid water) during the sterilization process; NOTE: since condensate is generated during the sterilization process, and immediate use sterilization is applied, which can include a short drying phase, it follows that there would be condensate remaining in the sterilization cabinet at the time that the medical item is removed from the cabinet for use, especially since the vacuum step taught by Mauzerall et al. does not have the limitation of removing all of the condensate out of the cabinet). 
Claim 16
	Regarding claim 16, Modified Mauzerall et al. modified by “User’s Guide”  teaches the method of claim 14 and further teaches applying the vacuum cycle to the sterilization cabinet to pull air and condensate out of the sterilization cabinet causes condensate to accumulate in a region that prevents flowing of the condensate out of the opening when the door is opened (Mauzerall et al. par. 214: a vacuum acts on the autoclave chamber… the condensation is pulled through a drain…disposed at the lowest point of the sterilization cabinet and out of the sterilization cabinet, par. 215: pitched floor, lowest point, Fig. 40, bottom wall 125).
Claim 17
	Regarding claim 17, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14 and further teaches wherein the sterilization unit comprises an autoclave (Mauzerall et al. par. 132: transfer cart 200 may be used to… move sterilization cabinet 105 into and out of an autoclave).
Claim 19
Regarding claim 19, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14 as set forth above. Modified Mauzerall further teaches relocating the sterilization cabinet from the sterilization unit autoclave to the staging area (par. 12: At the end of the autoclaving cycle, cabinet 5 is removed from the autoclave, allowed to cool, and then moved… directly to an operating room or other space for use in connection with a medical procedure) occurs prior to completion of a drying cycle of the sterilization unit autoclave (Mauzerall et al. par. 214: During the drying phase of the sterilization process, a vacuum acts on the autoclave chamber, Operator Manual pg. ii: immediate use sterilization has shorter drying times than other cycles and therefore has an incomplete drying cycle).
Claim 20
Regarding claim 20, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14, and further teaches wherein the floor is angled to collect the condensate away from the opening such that to prevent flowing of the condensate out of the opening when the door is opened (Mauzerall et al. par. 214: disposed at the lowest point, par. 215: pitched floor, by gravity, Fig. 40).
Claim 21
Regarding claim 21, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14, and further teaches wherein a floor of the sterilization cabinet is pitched causing any condensate remaining within the chamber when to be driven by gravity to a lowest portion the floor (Mauzerall et al. par. 214: disposed at the lowest point, par. 215: pitched floor, by gravity, par. 217, Fig. 33: filter 815). 
Claim 22
Regarding claim 22, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14, and further teaches wherein the floor comprises a drain and where the floor is pitched toward the drain such that condensate is directed by gravity towards the drain, and wherein the drain is covered by a filter (Mauzerall et al. par. 214: disposed at the lowest point, par. 215: pitched floor, by gravity, par. 217, Fig. 33: filter 815). 
Claim 23
Regarding claim 23, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 14 as set forth above. Mauzerall et al. further teaches positioning a condensate filter in fluid communication with the drain that prevents condensate from passing through the filter or through the drain (par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195)
Claim 24
In regard to claim 24, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 23 as set forth above. Mauzurall et al. further teaches positioning the condensate filter on the exterior of the cabinet (Fig. 13: drain 195, par. 186: drain 195 may be formed with a so-called “bimetallic” construction) 
Claim 25
In regard to claim 25, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 22 as set forth above.  Mauzerall et al. further teaches a plug in the drain that prevents condensate from escaping after ending the sterilization cycle (par. 186: drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195; examiner notes: after the sterilization cycle ends, the temperature is lowered, and the bimetallic construction formed on drain 195 closes in response, functioning as a plug that keeps condensation from escaping). 
Claim 26
In regard to claim 26, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 25 as set forth above. Mauzerall et al. further teaches wherein the plug comprises a thermostatic controlled apparatus that opens to release condensation from the drain during an increased temperature of the sterilization cycle and closes the drain when a temperature within the sterilization cabinet lowers after the sterilization cycle (par. 186: drain 195 may be thermostatically controlled, drain 195 may be formed with a so-called “bimetallic” construction…drain 195 may be configured to open when the temperature within the sterilization cabinet is higher in order to release the excess water created during the sterilization process and to close when the temperature within the sterilization cabinet is lower so as to seal the sterilization cabinet from potential containments, Fig. 13 showing drains 195).

	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Mauzerall et al. modified by “User’s Guide” in view of Williams et al. (US Patent No. 4,915,913) (provided in Applicant’s IDS of March 31, 2020).
Claim 2
	Regarding claim 2, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 1 as set forth above. Mauzerall et al. further teaches a sterile/unsterile indicator 197 on the doors of individual chambers in sterilization cabinet 105 (par. 195: …to indicate the sterile/non-sterile condition of that compartment) but does not teach positioning at least one tamper evident lock on the door of the sterilization cabinet after closing the door. 
Williams et al. discloses a method of sterilizing medical instruments (col. 3 lines 36-37: method of sterilizing medical instruments) a medical sterilization container with a sealable cover (col. 1 lines 35-40: structure for a medical sterilization device and method, container or case), with a door configured to close the sterilization cabinet by forming a seal that closes the opening (col. 1. lines 36-38: closable and hermetically sealed cover, col. 4, lines 38-41, the cover is interpreted as performing the same function as a door),   Williams et al. further teaches placing a tamper evident lock on the cover (door) for the purpose of indicating whether or not the sterilizer container had been opened and thus its contents had been contaminated (col. 3 lines 36-44: providing the container with a tamper-evident means, col. 1 lines 39-45: latch mechanism, tamper-evident, col. 2 lines 67-70, col. 3 lines 1-6: latch, indicia element, indication that the seal has been broken and the contents of the case contaminated) after closing the cover (door) (col. 2 lines 67-68, col. 3 lines 1-6: After the latch is placed in its closed position, the indicia element is inserted in a guide slot.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the step for closing the door of the sterilization container in the method for sterilization disclosed in Modified Mauzerall et al. modified by “User’s Guide”  to include a step for positioning at least one tamper evident lock on the sterilization container door after closing it as taught by Williams et al. with a reasonable expectation of success of indicating as to whether or not the container had been opened and thus subject to contamination after sterilization. 
Claim 18
Regarding claim 18, Modified Mauzerall et al. modified by “User’s Guide”  teaches the method of claim 14 as set forth above. Mauzerall et al. further teaches a sterile/unsterile indicator 197 on the doors of individual chambers in sterilization cabinet 105 (par. 195: …to indicate the sterile/non-sterile condition of that compartment) but does not teach positioning at least one tamper evident lock on the door of the sterilization cabinet after closing the door.
Williams et al. discloses a medical sterilization container with a sealable cover (col. 1 lines 35-40: structure for a medical sterilization device and method, container or case), with a plurality of walls, a floor, and an opening to permit access to an enclosed area (col. 4 lines 29-42: bottom, continuous sidewall, closed by a detachable cover member, Fig. 1), with a door configured to close the sterilization cabinet by forming a seal that closes the opening (col. 1. lines 36-38: closable and hermetically sealed cover, col. 4, lines 38-41, the cover is interpreted as performing the same function as a door), with at least one vent in the sterilization cabinet and a filter covering the vent (col. 6 lines 3-13: barrier layer, filter), and a method of sterilizing medical instruments (col. 3 lines 36-37: method of sterilizing medical instruments) including positioning medical instruments in a sterilizer container and sterilizing the container with the instruments in it (col. 3 lines 37-39: sterilizing such instruments in such container). Williams et al. further teaches placing a tamper evident lock on the cover(door) of the sterilization container for the purpose of indicating whether or not the sterilizer container had been opened and thus its contents had been contaminated (col. 3 lines 36-44: providing the container with a tamper-evident means, col. 1 lines 39-45: latch mechanism, tamper-evident, col. 2 lines 67-70, col. 3 lines 1-6: latch, indicia element, indication that the seal has been broken and the contents of the case contaminated) after closing the door (col. 2 lines 67-68, col. 3 lines 1-6: After the latch is placed in its closed position, the indicia element is inserted in a guide slot.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the step for closing the door of the sterilization container in the method for sterilization disclosed in Modified Mauzerall et al. modified by “User’s Guide”  to include a step for positioning at least one tamper evident lock on the sterilization container door after closing it as taught by Williams et al. with a reasonable expectation of success of indicating as to whether or not the container had been opened and thus subject to contamination after sterilization. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mauzerall et al. modified by “User’s Guide” in further view of Clayton (UK Patent Application GB 2333959A). 
Claim 4
 Regarding claim 4, Modified Mauzerall et al. modified by “User’s Guide” teaches the method of claim 1 as set forth above and further teaches a bottom wall 125 that is pitched to direct condensate to the lowest point in the floor, which is located in the middle of the floor, which would prevent fluid from flowing out of the opening when the door is opened (par. 125). This satisfies the limitation of having a floor that is angled towards the door, since the claim does not specify the degree of incline. In addition, Mauzerall et al teaches doors “with a gasket or other sealing closure in the middle of, and around, each door 130” (par. 171). However, Mauzerall et al. does not teach wherein the door comprises a fluid trap to collect any condensate which prevents flowing of the condensate out of the opening when the door is opened. 
Clayton teaches an autoclave for steam sterilization (pp. 1, par. 2: Autoclaves are used to treat articles at elevated steam and pressure, such as to effect sterilization, par. 3: It is the object of the present invention to provide an improved autoclave). Clayton teaches an annular seal located between the chamber and the door (pp. 1 par. 4) composed of “an outer and inner resilient rib, the outer rib bearing against an inner surface of the door and the inner rib bearing against an outer surface of the chamber” (pp. 1 par. 5). This shape traps water and prevents it from leaking out when the door is opened (pp. 4 par. 1: The only water remaining on the seal 20 will be that lying between the ribs 21 and 22 up to the level of the drain aperture 41. Because the outer rib 21 extends above the lower edge of the drain aperture 41, the collected water will not leak out when the door 11 is opened). 
Thus it would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the gasket of the sterilization cabinet of Modified Mauzerall et al. modified by “User’s Guide” to have the shape taught by Clayton with a reasonable expectation of success of forming a fluid trap on the door that prevents condensate from flowing out of the opening when the door is opened. 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796         

/KEVIN JOYNER/Primary Examiner, Art Unit 1799